                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

 IN THE MATTER OF THE SEARCH OF
                                                   Case No. 20-SW-2150DPR
 INFORMA TION AS SOCIA TED WITH THE
 PERSON OF TRE·ROBERT ALLEN
 ACKERSON


                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       The Affiant, Mark A. Wells, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for the person

of Tre Robert Allen Ackerson who is incarcerated at the Jasper County Detention Center located

at 405 East 5th Street in Carthage, Jasper County, Missouri. The information to be searched is

described in the following paragraphs and in Attachment A, and the things to be seized are more

particularly described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau oflnvestigation (FBI), United States

Department of Justice, and as such, I am an investigative or law enforcement officer within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Title 18 of the United States Code. I have been employed with the FBI since March

14, 2010. Since that time, I have conducted investigations on counter-terrorism matters and

criminal matters such as wire fraud, bank fraud, child sexual exploitation, and violations of the

Major Crimes Act. I have also attended the FBI Evidence Response Team Basic Course, advanced

Evidence Response Team courses, and have participated in the Oklahoma City Division Evidence

Response Team since 2015. I have gained experience and knowledge through training and

everyday work related to conducting these types of investigations.




     Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 1 of 11
        3.      I am familiar with the facts and circumstances of this investigation. The facts set

forth in this affidavit are based on my personal observations, knowledge obtained from other law

enforcement officers, reviews of documents related to this investigation, conversations with others

who have personal knowledge of the events and circumstances described herein, and a review of

open source information including information available on the Internet. Since this affidavit is

submitted for the limited purpose of establishing probable cause in support of the application for

a search warrant, it does not set forth each and every fact I or others have learned during the course

of this investigation.

        4.      Based on Affiant's training, experience, and the facts as set forth in this affidavit,

there is probable cause to believe the person described in Attachment A contains evidence and

instrumentalities of violations of Title 18, United States Code §§ 1151, 1152, and 13, and 21 O.S.

§ 1161.1 (A)(3) (Desecration of a Human Corpse).

                                         JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A), &

(c)(l)(A). Specifically, the Court is "a district court of the United States ... that has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                                       PROBABLE CAUSE


        6.      On July 15, 2020, the remains of an unknown individual were discovered in Mayes

County, Oklahoma, located within the boundaries of the recently determined Creek Nation, which

is within the Northern District of Oklahoma. Through my training and experience, and the training

and experience of other agents and officers that observed the remains, the cause of death has been

determined to likely be the result of homicide. Several deeply impacted injuries around the head
                                                2




     Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 2 of 11
and jaw indicated evidence of blunt force trauma as well as other injuries that appeared to be stab

wounds to the torso area.


       7.      Post-mortem examination by the Oklahoma Office of the Chief Medical Examiner

determined the identity of the remains through fingerprint analysis, which revealed a match within

the Automated Fingerprint Identification System with the fingerprints of Jolene Campbell. A

forensic anthropologist with the Medical Examiner's Office noted that the injuries to the

decedent's skull were consistent with that of blunt force trauma. After the Medical Examiner's

Office identified the decedent as Jolene Campbell, an FBI Special Agent contacted the Osage

Nation Certificate Degree of Indian Blood Membership Office in Pawhuska, Oklahoma, and

confirmed the decedent Jolene Campbell was a member of the Osage Nation.


       8.      On July 23, 2020, FBI Special Agents interviewed a confidential informant who

has previously provided reliable information on multiple occasions to the Joplin, Missouri, Police

Department over the course of eight months. The information resulted in the issuance of two state

search warrants, the filing of one indictment in the United States District Court for the Western

District of Missouri, and the discovery of a deceased person's body in the Joplin area. During that

time, this reliable confidential informant (RCI) has supplied information which has always proven

to be factual and which has been corroborated by independent sources and investigative activities.


       9.      During the interview, the RCI advised that Jolene Campbell was taken from the

home of Kyle Dumas located at 2529 9th Street, Joplin, Missouri 64801, while attending a party

on July 4, 2020. The RCI provided that Lane Bronson AKA "Lane Ryan Bronson-Ackerson",

pulled a gun on Jolene Campbell, forcing her from the residence and into a car. Lane Ackerson,

Lane's older half-brother Tre Robert Allen Ackerson, and Anthony Torrence, AKA "Scooter",

                                                3




     Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 3 of 11
placed Jolene Campbell into a car and departed Dumas' residence.         These facts were later

corroborated through eyewitness interviews of a cooperating witness (CWl), who attended the

same party and had direct personal knowledge of these events.


       10.    CWl also advised that on July 5, 2020, Tre Ackerson and Lane Ackerson returned

to Kyle Dumas' house with Jolene Campbell's clothing and belongings, but without Jolene

Campbell.    Lane Ackerson was overheard by the cooperating witness to make statements

indicating they had "gotten rid of' Jolene Campbell and that Jolene was "not coming back".


       11.    During the interview, RCI advised that Jolene Campbell was killed in an abandoned

house in Joplin, Missouri. On July 28, 2020, RCI contacted case agents to inform them that the

house in which Jolene Campbell was killed had been intentionally burned to the ground. This

information was corroborated through the Joplin Police Department and an agent with the FBI in

Joplin, Missouri, and the Redding's Mill Fire Department. Agents determined that an abandoned

house located at 4183 Greenwood Drive in Joplin, Missouri, was likely the scene of multiple

homicides including Jolene Campbell's, and had been intentionally burned by persons unknown.

A subsequent interview of CW 1, who had personal knowledge of the suspects and events related

to the death of Jolene Campbell, corroborated RCI's statements that the abandoned house where

Jolene Campbell was killed had been intentionally burned down in order to prevent law

enforcement from obtaining evidence from that crime scene.


       12.    During the interview, RCI explained that the remains found in Oklahoma were of

Jolene Campbell and were transported from Joplin, Missouri, to Oklahoma in a "minivan" driven

by Tre Ackerson, Lane Ackerson, and Chloe Louise Stith.         The RCI advised that the group

transported the remains of Jolene Campbell to the location in Mayes County, Oklahoma, on an

                                               4




    Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 4 of 11
unspecifieddate sometime between July 5, 2020, when Jolene Campbell was likely killed, and

July 15, 2020, when her remains were discovered. The RCI explained that Jolene Campbell's

body was initially hidden at the abandoned house in Joplin, but Tre and Lane Ackerson decided to

move it because they were involved in another shooting in that area and did not want the body to

be discovered. At the time the RCI identified the remains as belonging to Jolene Campbell, FBI

Special Agents had not informed the RCI of that fact. Local law enforcement in Joplin told me

that both Tre Ackerson and Lane Ackerson are associated with the Irish Mob Gang in the Joplin

area and that the Irish Mob Gang in that area engage in violent crimes such as murder. I have no

information indicating that the Tre and Lane Ackerson are members of any Indian Tribe or have

any degree of Indian blood.


       13.     During the interview with CWl, CWl advised that Tre Ackerson, Lane Ackerson,

and Chloe Stith were at a trailer on Angus Road where the Ackerson brothers sometimes stayed

on an occasion when CWl was present. CWl overheard the three talking in coded language

intended to disguise the context of their conversation.     CWl advised that CWI overheard

statements indicating they "needed to move her" and using a "black tarp and electrical tape" to do

so, late one evening. CWl understood this conversation to be related to Jolene Campbell despite

their intent to use vague expressions and coded language. On that same evening, CWl told law

enforcement that a green minivan was observed in the driveway, and that the green minivan was

almost certainly used to transport the remains of Jolene Campbell to Oklahoma soon thereafter by

Tre Ackerson, Lane Ackerson, and Chloe Stith.


       14.     According to the RCI, an individual known as "B" Sloan was in a relationship with

Tre Ackerson, a fact that was later corroborated independently via inmate messaging from the


                                                5




     Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 5 of 11
Jasper County, Missouri, Sheriffs Office between Tre Ackerson and Breanna Sloan.                The

following are excerpts of the messaging referenced above that occurred between Breanna Sloan

using the email address beemfnsloan@gmail.com and Tre Ackerson using the email address

l 69950@jasper.mp.inmatecanteen.com on August 1, 2020:


       •   Breanna Sloan at approximately 1 :29 p.m., "I cant add phone time someone took my
           card but I'm trying. I miss your voice";

       •   Tre Ackerson at approximately 1 :39 p.m., "Okay ill call you tomorrow who took your
           cards? Anyways i need more pictures lmao love you girl ps iknowyou wantthe hammer
           lmfao Tell my bros i love em 100";

       •   Breanna Sloan at approximately 1 :51 p.m., "Duh I want it Joi but babeeeee I miss u and
           Jason said he love u bro and don't forget u too< u and Jason said he love u bro and
           don't forget u too< 3 miss u so much and I wish I could be cuddled up somewhere with
           ur toothless ass";

       •   Tre Ackerson at approximately 1 :59 p.m., "Jason? And okay I need my back rubbed
           1000 who took your cards?????";

       •   Breanna Sloan at approximately 2: 12 p.m., "Ill rub youre back, if you will sit the fuck
           down long enough Joi and ya Russel and juice and Denzel took my cards and 300 bucks
           from me", and

       •   Breanna Sloan at approximately 10:05 p.m., "Ill rub your back, if you will sit down
           long enough for me to Joi your always on the move .. , first thing first tho, if i can get
           my hands on you its going downnn Joi first im gonna hug you so tight you might pop,
           then were gonna fight for you being a dick to me lmao, then we can make up (; I miss
           you so much babe ... Anyways i love you and i miss you so much, sweet dreams".


The following are excerpts of messaging in the same manner from Breanna Sloan to Tre Ackerson

on August 2, 2020:

       •   Breanna Sloan at approximately 12:05 a.m., "Keep ya head up" with pictures of her,
           and




                                                 6




    Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 6 of 11
       •     Breanna Sloan at approximately 12:50 a.m., "Love u bro, see u soon!!" with pictures
             of Tre Ackerson, and Lane Ackerson. The pictures show Tre Ackerson smiling and
             revealing missing teeth.

       15.      Additionally, the RCI provided cellular telephone numbers for Chloe Stith and Kyle

Dumas. According to the RCI, Kyle Dumas is another person associated with Tre and Lane

Ackerson, Breanna Sloan, and Chloe Stith. The RCI advised that Kyle Dumas was involved in

the sale of methamphetamine and is also affiliated with the Irish Mob gang and the Joplin Honkies

local prison gang. The RCI reported that Kyle Dumas's house may have been the location from

which Jolene Campbell was initially taken. Reports from the Joplin Police Department and the

Jasper County Sheriffs Office corroborated the telephone numbers as belonging to Chloe Stith

and Kyle Dumas.


       16.      During the July 23, 2020, interview, the RCI advised that after the remains of Jolene

Campbell were transported to Oklahoma in the minivan, "B" Sloan was arrested while driving that

same minivan in Joplin, Missouri. The RCI advised that arresting officers impounded the minivan

and that the minivan was still impounded as of the date of the interview.


       17.      The Jasper County Sheriffs Office confirmed that Breanna Lynn Sloan was

stopped in Joplin, Missouri, on July 17, 2020, while operating a green 2003 Toyota Sienna [VIN

4T3ZF13C53U555592] and was arrested for the crime of Stealing. This arrest record further

corroborated the RCI's information.       Incident to Breanna Sloan's arrest, the Jasper County

Sheriffs Office impounded the vehicle described, and Comer's Wrecker Service towed the vehicle

to its service garage located at 1204 South Illinois Avenue, Joplin, Missouri 64801, consistent with

the RCI' s information.




                                                  7




     Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 7 of 11
        18.     On July 25, 2020, I went to Comer's Wrecker Service garage and identified the

vehicle. In plain view from the outside of the vehicle, I observed several bags of clothing, a curling

 iron, a hair straightener, an aluminum baseball bat, and a document bearing the name "Chloe

Stith," which corroborated RCI's statement that Chloe Stith was connected to the vehicle. Because

of the tint of the vehicle, I could not determine what the document was, but I could clearly see the

name of "Chloe Stith" on the document. Detective Lawrence Bannon of the Muscogee Creek

Nation Lighthorse, Oklahoma Police also observed the name "Chloe Stith" on the document.

Through my investigation, I learned that Jolene Campbell was transient and that she was known

to move around and stay, or "couch surf," with various people. Based on my experience and

training, the presence of the bags of clothing, curling iron, and hair straightener were consistent

with belongings of someone who was transient. Based on my experience and training, the presence

of the baseball bat was consistent with the type of blunt instrument that could have caused the

 injuries to Jolene Campbell's skull.


        19.     Based upon the RCI's information, the additional corroboration of the RCI, the

observation of the document connecting Chloe Stith to the minivan, and pursuant to the automobile

· exception, FBI Special Agents used a Human Remains Detection Canine to search the interior of

the vehicle on the same date of July 25, 2020. Although the Canine did not alert on any part of

the vehicle, I know there are factors that affect a canine's ability to detect odor, including if human

remains are wrapped in some type of impermeable layer when being transported that would prevent

any part of the remains from coming into contact with the vehicle or if the remains were transported

before the advanced stages of decomposition. Based on my experience and training, I believed

there was probable cause that evidence of the crime may nonetheless been present in the vehicle

because of the RCl's statements which were corroborated by Jasper County Sheriffs Office
                                           8




      Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 8 of 11
records, the presence of a document within the minivan containing Chloe Stith's name, and other

information described in this affidavit which corroborates the RCI's statements.


       20.     Instead of conducting a more extensive warrantless search pursuant to the

automobile exception, I made the decision to take the additional precaution of seeking a search

warrant in order to best protect the integrity of the investigation. Based upon probable cause that

the green 2003 Toyota Sienna [VIN 4T3ZFI3C53U555592] was used to transport the remains of

Jolene Campbell found in Mayes County, Oklahoma, I sealed it using plastic wrapping to preserve

any evidence. I then had the vehicle transported to the Oklahoma City Division of the FBI to

secure it and maintain the integrity of the potential search site while we prepared to apply for a

search warrant to facilitate forensic examination of the van, as well as a more extensive visual

examination. For example, based on my experience and training, I know that even if blood is

wiped or cleaned from surfaces, blood can nevertheless be detected later using several different

forensic methods, including an alternate light source or exposure to certain chemical compounds.

This can be true even if blood residue cannot be seen with the naked eye. Specifically, I wanted

to seal the van and store it in a secure location that would enable us to protect any evidence from

being tampered with while we sought a search warrant and to protect any evidence from being

degraded through exposure to heat and sunlight.


       21.     During the course of this investigation, I have learned through interviews with the

RCI and three other confidential informants who have testified about. this investigation, that

suspects Tre Ackerson, Lane Ackerson, Breanna Sloan, and Chloe Stith all use cellular telephones

to communicate by text message, phone conversations, a wi-fi messaging application called

"Textnow", and Facebook Messenger. The RCI and the other three confidential informants have


                                                  9




     Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 9 of 11
communicated with the suspects as well as other individuals not named who may have some

knowledge about this investigation, through cellular telephones by text message, phone

conversations, a wi-fi messaging application called "Textnow", and Facebook Messenger.

Through personally listening to hours of recorded telephone calls provided by the Jasper County

Detention Center, I have been able to corroborate the cellular telephone numbers that were

provided during interviews as well as references to communicating by cellular telephones, text

message, "Textnow" numbers, and Facebook Messenger.

       22.     On August 14, 2020, a search warrant was executed on the green 2003 Toyota

Sienna [VIN 4T3ZF13C53U555592) in the Western District of Oklahoma. Among the items

seized during that search included several knives, a baseball bat, an icepick, multiple cellular

telephones, and other items that have a strong likelihood of containing deoxyribonucleic acid

(DNA) of the victim and/or perpetrator(s) in this case. The evidence has been sent to the Federal

Bureau oflnvestigation Laboratory Division for analysis.

       23.     Tre Robert Allen Ackerson is currently housed in the Jasper County Detention

Facility, located in the Western District of Missouri.

               EVIDENCE OF CRIMINAL CONDUCT UNDER INVESTIGATION

       24.     As explained herein, DNA evidence may provide crucial evidence of the "who,

what, when, where, and how" of the criminal conduct under investigation, thus enabling the United

States to establish and prove each element or alternatively, to exclude the innocent from further

suspicion. In my training and experience, the presence of DNA by either perpetrator, victim, or

both perpetrator and victim on an item can indicate who has used or possessed the item in question .

and how it was used. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, the presence of DNA

                                                 10




    Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 10 of 11
on the handle of a knife may indicate who used or handled the knife while the presence of victim

DNA on the blade may indicate that the knife was used in an attack where a victim was injured.

       25.      Based on my training and experience, I know that DNA can often be found on items

handled by perpetrators of violent crime through skin cells, saliva, blood, or other bodily fluids

depending on how the item was used.        I also know that in order to prove or to disprove an

individual's involvement in a violent crime such as homicide, a known DNA sample must be used

for comparison to DNA extracted from items of evidence.

                                         CONCLUSION

       26.      Based on the forgoing, I respectfully submit that there is probable cause to believe

the person described in Attachment A contains evidence of violations of Title 18, United States

Code§§ 1151, 1152, and 13, and 21 O.S. § 1161.1 (A)(3)(Desecration of a Human Corpse) and

that evidence of these offenses, more fully described in Attachment B, are located on the person

described in Attachment A. I respectfully request that this Court issue a search warrant for the

person described in Attachment A, authorizing the seizure and search of the items described in

Attachment B.

                                                   Respectfully submitted,



                                                   Mark A. Wells
                                                   Special Agent
                                                   Federal Bureau oflnvestigation


                                                                       2nd day of November,
        Subscribed and sworn to me in my presence telephonically, this __
2020, in the Western District of Missouri.



       DAVID P. RUSH
       UNITED STATES MAGISTRATE JUDGE
                                   11




    Case 6:20-sw-02150-DPR Document 1-1 Filed 11/02/20 Page 11 of 11
